At the  outset, I would like to express to His Excellency 
Mr. Srgjan Kerim and to his friendly country our most 
sincere congratulations on his election as President of 
the General Assembly at its sixty-second session. We 
are confident that under his skilful and effective 
leadership, our deliberations will be successful.  
 I wish also to extend to our sister, Her Excellency 
Ms. Sheikha Haya Rashed Al-Khalifa, our deep thanks 
and appreciation for her valuable efforts as President of 
the Assembly at its previous session towards the 
realization of the Millennium Development Goals and 
towards enhancing dialogue among all members of the 
international community and reviving the Security 
Council reform process.  
 I wish also to express our appreciation to 
Secretary-General Ban Ki-moon for his endeavours and 
his determination to reform the functioning of the 
Organization. We wish him every success.  
 Signs of new dynamism in the United Nations 
reform process reflect a true desire to improve the 
Organization’s work so as to bring it in line with the 
requirements of the new world realities and with new 
concepts arising from the profound and speedy 
transformations the world has experienced in recent 
decades.  
 In our view, giving effect to that desire requires 
new working frameworks and mechanisms to reinforce 
the underpinnings of international peace and security 
and enable us to achieve collective solutions to the 
common challenges facing the international 
community. We should be inspired in that endeavour by 
a new vision that lays the foundation for a 
comprehensive, effective and solidarity-based global 
partnership among the members of the international 
community, on the basis of constructive dialogue 
among peoples, cultures, civilizations and religions.  
 On the basis of that conviction, Tunisia has 
launched international initiatives with political, 
humanitarian and social dimensions. Some of these 
initiatives were adopted by the United Nations, such as 
the establishment of the World Solidarity Fund. We 
look forward to increased efforts by the international 
community to operationalize the Fund.  
 Since the early 1990s, Tunisia has been in the 
forefront of countries drawing attention to the dangers 
of terrorism and its negative impact on world security 
and stability. Today, Tunisia renews its call for an 
international conference, under United Nations 
auspices, in order to formulate an international code of 
conduct for combating terrorism, by which all parties 
would abide.  
 Convinced of the significant role that dialogue 
among civilizations plays in obviating the dangers of 
extremism and intolerance, Tunisia has consistently 
endeavoured to be the world capital of dialogue among 
civilizations, by hosting several regional and 
international conferences and seminars. It has also 
taken initiatives in this field, such as the publication of 
the Carthage Charter for Tolerance in 1995, the appeal 
by President Zine El Abidine Ben Ali for a pedagogy of 
tolerance, the 2001 Tunis Declaration on Dialogue 
among Civilizations, and the establishment, in the 
University of Tunis, of the Ben Ali Chair for Dialogue 
among Civilizations and Religions.  
 We take note with satisfaction of the focus on the 
theme of climate change during the current session’s 
general debate, in view of the fact that environmental 
issues are a basic pillar of sustainable development and 
one of the major elements of the Millennium 
Development Goals   one that has an impact on 
international peace and security.  
 Tunisia believes that climate change poses a 
common threat to all States of the world without 
exception. This has prompted Tunisia to host, next 
November, an international ministerial workshop to 
discuss climate change in Africa and the Mediterranean 
region, as a contribution to increasing and deepening 
awareness of the importance of this issue and to 
enriching regional dialogue on it.  
 The international community and all its members 
must devote more attention to the environment and to 
finding urgent and effective collective solutions to 
environmental issues in certain regions of the world   
notably in Africa, which suffers most from the climate 
change that is threatening the continent’s aspirations to 
development and to the achievement of the Millennium 
Development Goals.  
 The fact that several important international 
political problems remain unsolved continues to be a 
source of concern for us. Today, Tunisia reaffirms that 
it upholds the values of peace and justice and the 
principles of international legitimacy, and that it is 
prepared to contribute to the dissemination and 
promotion of the values of tolerance, moderation and 
mutual respect among nations and peoples. In our view, 
that should help consolidate a constructive dialogue 
among civilizations and establish international 
cooperation and a solidarity-based development 
partnership that will help eliminate the causes of 
tension and conflict worldwide.  
 On this occasion, we reaffirm our principled and 
constant support for the Palestinian people in their 
struggle for their just cause. We urge the international 
community, in particular the influential parties and the 
Quartet, to intensify their efforts aimed at reviving the 
peace process, on the basis of United Nations 
resolutions and the relevant Arab and international 
terms of reference, inter alia, the Arab Peace Initiative, 
with a view to finding a just and comprehensive 
solution that would guarantee the restoration of the 
Palestinians’ legitimate rights, foremost among which 
is the establishment of their own independent State.  
 We welcome the initiative taken by President 
Bush and certain international influential parties to 
revive the peace process. In this context, we wish to 
stress the importance of convening an international 
peace conference that should yield concrete proposals 
for achieving a lasting and comprehensive peace in the 
Middle East and lead to the restitution of all occupied 
Arab territories and guarantee security and stability to 
all the countries and peoples of the region.  
 By the same token, we call for concerted regional 
and international efforts to help the brotherly Iraqi 
people to restore the deteriorating security, economic 
and humanitarian situation in their country, through the 
achievement of a consensual political settlement 
among all its segments and factions that preserves the 
unity and sovereignty of Iraq. As far as the situation in 
Lebanon is concerned, we urge all Lebanese parties to 
favour dialogue as the sole way to prevent the scourge 
of dissension among the Lebanese people and to 
restore confidence and reconciliation among them.  
 Since 7 November 1987, Tunisia, under the 
leadership of President Zine El Abidine Ben Ali, has 
succeeded in making pioneer achievements and gains 
in different fields. This has been made possible thanks 
to comprehensive reforms that allowed Tunisia to 
consolidate the rule of law and institutions, as well as 
public freedoms, and to disseminate, in theory and 
practice, the culture of human rights, thus enhancing 
the democratic structure of the country and paving the 
way for contributions by all components of civil 
society to define national orientations and choices for 
the future.  
 The reform process implemented in Tunisia has 
allowed the achievement of numerous Millennium 
Development Goals, which has translated into better 
living standards for Tunisians and well-being for all 
segments of Tunisian society. This reflects the 
correctness of development choices made by Tunisia, 
which has also allowed it to hold an advanced position 
among countries with the highest level of human 
development.  
 On many occasions, Tunisia has stated its 
conviction of the need for building international 
cooperation and partnerships based on a 
comprehensive approach aimed at achieving 
development for all and laying the foundations for 
constructive relations among countries of the North 
and the South. In this context, President Zine 
El Abidine Ben Ali called from this rostrum in 1989 for 
the adoption of a charter of peace and progress 
between the countries of the North and the South.  
 The international community is called upon to 
exert more efforts to enable all the peoples of the 
world, particularly the least developed countries, to 
benefit from the digital revolution and to acquire 
knowledge. This will require operationalizing and 
implementing the recommendations and resolutions 
made by international conferences in our country in 
November 2005 to contribute to the building of a 
global, more equitable and solidarity-based 
information society.  
 The integration of Tunisia in its regional and 
international environment is one of the priorities of its 
foreign policy, which endeavours to enhance political 
relations with brotherly and friendly nations as well 
with regional and international organizations. Tunisia 
looks forward to the broadening and diversification of 
the scope of its cooperation with all its partners in 
order to bring it to the level of an efficient partnership 
based on mutual respect and common interest. Hence, 
Tunisia is constantly striving, with its brotherly 
Maghrebian countries, to complete the formation of the 
Maghreb Arab Union and to consolidate its structures 
and institutions in order to reinforce integration and 
complementarity among the peoples of the region.  
Tunisia has equally sought to enhance the 
effectiveness of Arab common action. It seeks to 
upgrade its interaction with the changes and challenges 
confronting the region and to further the process of 
reform and modernization in this field, in conformity 
with the decisions and recommendations of the Tunis 
Summit, the Algiers Summit and the Riyadh Summit.  
 On the other hand, Tunisia, being a member of 
Arab committees entrusted with Palestinian, Lebanese 
and other issues, is participating effectively in the work 
of those committees for the benefit of Arab causes.  
 As far as Africa is concerned, Tunisia has 
enhanced its relations with African countries and has 
strengthened cooperation with them. It has made active 
efforts to contribute effectively to the process of 
building the structures and institutions of the African 
Union and to the consolidation of the fundamentals of 
peace, security and stability in the continent and 
opening promising new horizons for development in 
order to further enhance integration among its peoples.  
 In view of the strategic importance of its relations 
with the European Union, Tunisia has been constantly 
seeking to advance those ties and to broaden their 
scope, so as to cover all fields of cooperation with the 
aim of building a solidarity-based partnership with 
European Union countries based on mutual respect and 
common interest.  
 Tunisia also endeavours to strengthen the 
Euro-Mediterranean cooperation process. In this 
connection, Tunisia has welcomed the initiative 
launched by President Nicolas Sarkozy of France for 
establishing a Mediterranean Union. Tunisia has 
further expressed its readiness to contribute to and 
participate in shaping the content of such a union and 
in defining its objectives.  
 Since the establishment of the United Nations, 
Tunisia has expressed constant faith in the noble 
principles and purposes of the Organization. It has 
always been committed to lending its support to efforts 
aimed at creating favourable conditions for appropriate 
collective responses to global common challenges and 
for solving the various problems that are a source of 
concern to the world, as well as establishing solidarity-
based cooperation and partnership among all 
components of the international community.  
 From this perspective, Tunisia, which will assume 
chairmanship of the next session of the Conference on 
Disarmament, is determined to work, in coordination 
with Member States, for the achievement of tangible 
progress regarding issues on the agenda of the 
Conference. In so doing, Tunisia will seek to enhance 
constructive and positive dialogue on those issues in 
order to achieve the objectives of the Conference and 
to contribute to the consolidation of peace and security 
in the world and to the dissemination of a global 
culture of peace, thus consecrating the noble values 
and principles for which our Organization has been 
created.  
